 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                             DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,                Case No. 2:05-cr-00208-HDM-GWF
 8
                             Plaintiff,
 9        v.                                              ORDER
10   GUSTAVO SERRANO,
11                           Defendant.
12
           The   relief   sought   by   the   defendant   in   his   motion   for
13
     modification of conditions has been granted by way of the petition
14
     for modification filed on May 27, 2021. Accordingly, the motion
15
     for modification (ECF No. 39) is hereby STRICKEN AS MOOT.
16
          IT IS SO ORDERED.
17
          DATED: This 3rd day of June, 2021.
18

19
                                        ____________________________
20                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                          1
